UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 August 13, 2013 Date of Report (Date of Earliest Event Reported) COMM 2013-CCRE10 Mortgage Trust (Exact name of issuing entity) Cantor Commercial Real Estate Lending, L.P. (Exact name of sponsor as specified in its charter) German American Capital Corporation (Exact name of sponsor as specified in its charter) KeyBank National Association (Exact name of sponsor as specified in its charter) UBS Real Estate Securities Inc. (Exact name of sponsor as specified in its charter) Deutsche Mortgage & Asset Receiving Corporation (Exact name of registrant as specified in its charter) Delaware 333-184376-06 04-3310019 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 60 Wall Street New York, New York (Address of principal executive offices) (212) 250-2500 Registrant’s telephone number, including area code Former name or former address, if changed since last report:Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A amends the Current Report on Form 8-K (the “Form 8-K”), dated and filed as of August 13, 2013, of COMM 2013-CCRE10 Mortgage Trust.The sole purpose of this amendment is to correct typographical errors appearing in the definitionsof the “Class A-M Pass-Through Rate” and “Class X-A Components” in the agreement filed as Exhibit No. 4 to the Form 8-K (revising the Class A-M per annum pass-through rate from 4.4570% to 4.5170% and including Component XA-3FL/FX in the Class X-A Components definition) as well as to make certain conforming changes to the exhibits attached to the aforementioned agreement. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 4 Pooling and Servicing Agreement, dated as of August1, 2013, among Deutsche Mortgage & Asset Receiving Corporation, as depositor, Wells Fargo Bank, National Association, as master servicer, LNR Partners, LLC, as special servicer, Park Bridge Lender Services LLC, as operating advisor, U.S. Bank National Association, as trustee, and Wells Fargo Bank, National Association, as certificate administrator, paying agent and custodian. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEUTSCHE MORTGAGE & ASSET RECEIVING CORPORATION (Registrant) Date:September 13, 2013 By: /s/ Natalie Grainger Name: Natalie Grainger Title: Vice President By: /s/ Matt Smith Name: Matt Smith Title: Vice President
